DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 11/1/2021 has been entered. Claims 1-5 and 8-20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 11/1/2021, with respect to the rejection(s) of claim(s) 1-6 and 13-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1.

Regarding claim 1, Zinevich discloses a method of cable network leakage detection (in para. [0004], Zinevich discloses a method for monitoring leakage in the aeronautical band of a high split HFC includes providing an apparatus for use in a patrol vehicle), comprising:
transmitting signals configured for a special use purpose from a plurality of household cable modems directly into a cable upstream spectrum (in para. [0069] and FIG. 1 in the case of a shielding fault 112 (which creates a leak in network 106) the upstream burst signal 113 from CM 107 will generate a leak signal 110. In view of that, the upstream burst signal corresponds to the signals configured for a special use purpose from a plurality of household cable modems);
using either a time or frequency multiplexing method for the signals configured for the special use purpose (in para. [0032], FIG. 14 discloses the concept permanent generation by CM OUDP bursts for monitoring leakage. And in para. [0033], FIG. 15 discloses OUDP burst signal in time-frequency domain for a pilot pattern);
controlling time sequencing of the signals with a controlling device (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing; and server 105 corresponds to the claimed controlling device); and

identifying leakage locations in the cable network when the signals are detected in over- the-air spectrum (in para. [0069], in the case of a shielding fault 112 (which creates a leak in network 106) the upstream burst signal 113 from CM 107 will generate a leak signal 110. This leak signal 110 is received by burst leak detector 102 simultaneously with interfering ambient impulse noise 116 from different unrelated industrial sources 117. Leak detector 102 measures parameters of each impulse and provides a validation of an actual burst leak signals and prepares report to server 105 with leak and impulse noise data. See further FIG. 1 above).


    PNG
    media_image1.png
    609
    829
    media_image1.png
    Greyscale


Regarding claim 2, in addition to claim 1 rejection, Zinevich discloses the step of “measuring over-the-air spectrum in search of the signals configured for the special use purpose” (as discussed in claim 1 rejection, as shown in FIG. 1 and para. [0069], the leak signal 110, corresponding to the claimed signals configured for the special use purpose, is received by burst leak detector 102 simultaneously with interfering ambient impulse noise 116 from different unrelated industrial sources 117. Leak detector 102 measures parameters of each impulse and provides a validation of an actual burst leak signals and prepares report to server 105 with leak and impulse noise data).

Regarding claim 3, in addition to claim 1 rejection, Zinevich further discloses wherein the signals configured for a special use purpose are pilot tones and/or subcarriers and/or the spectral content of subcarriers (in para. [0033], FIG. 15 discloses an OUDP burst signal in time-frequency domain for a pilot pattern).

Regarding claim 4, in addition to claim 3 rejection, Zinevich further discloses
wherein the pilot tones and/or subcarriers and/or spectral content are contained within OFDMA (Orthogonal Frequency Division Multiple Access) signaling (in para. [0044], FIG. 25 discloses an exemplary pilot signal placed into an exclusion bandwidth of an upstream OFDMA spectrum).

Regarding claim 5, in addition to claim 4 rejection, Zinevich further discloses wherein the OFDMA signals are OUDP burst signals (in para. [0133], Zinevich discloses for OUDP leakage detection, the CMTS (Cable Modem Termination System) directs the CM (cable modem) to transmit an OFDMA signal with certain parameters. Zinevich further teaches in combination with some of the techniques described herein, the OUDP OFDMA signals can be detected using a matched filter approach, such as by using the cyclic prefix of the OFDMA and pilot pattern for leakage detection. In view of that, the OUDP OFDMA signals correspond to the claimed OFDMA signals being OUDP burst signals).

Regarding claim 8, in addition to claim 1 rejection, Zinevich further discloses wherein the controlling device is a headend device or a remote PHY node (as discussed in claim 1 rejection, in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing; and server 105 corresponds to the claimed remote PHY node).

Regarding claim 11, in addition to claim 1 rejection, Zinevich further discloses wherein the plurality of household cable modems transmit the signals in a round-robin and time-sequenced manner (in para. [0068], Zinevich further discloses the server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. When the truck 101 moves to other locations, the server 105 will select other groups of CMs at nearest proximity from truck 101 for pings based on the GPS determined location of truck 101. This process can continue uninterrupted during a leakage patrol).

Regarding claim 12, in addition to claim 1 rejection, Zinevich further discloses wherein the plurality of household cable modems transmit the signals with each modem transmitting on a unique frequency (in para. [0159], the structure of an exemplary pilot signal generated by a CM is shown in FIG. 23. The pilot signal includes two CW pilot carriers 3101 and 3102. The first CW pilot 3101 in FIG. 23 has central frequency fi (3103). This frequency fi is specific for particular CM "i" in the node and all CMs within one node has different frequencies fi. All frequencies fi are located within bandwidth 3106 with central frequency f0 3107. So, each frequency fi has specific frequency offset Fi 3108 from frequency f0. This offset Fi 3108 is installed at CM by CMTS and then stored at CM's database 33108 (FIG. 22)).

Regarding claim 13, in addition to claim 1 rejection, Zinevich further discloses wherein the household cable modems comprise DOCSIS standard modems (in para. [0160], Zinevich teachings apply to DOCSIS 3.1 CMs (cable modems)).

Regarding claim 14, in addition to claim 1 rejection, Zinevich further discloses wherein the signals configured for a special use purpose comprise a continuous signal type (in para. [0159], Zinevich further teaches the structure of an exemplary pilot signal generated by a CM is shown in FIG. 23. The pilot signal includes two CW pilot carriers 3101 and 3102).

Regarding claim 15, in addition to claim 1 rejection, Zinevich further discloses wherein the signals configured for a special use purpose comprise a non-continuous signal type (in para. [0034], FIG. 16 discloses binary phase shift keying (BPSK) modulation of OUDP pilots according to DOCSIS 3.1 specs. The BPSK modulation of OUDP pilots is a non-continuous signal type).

Regarding claim 16, in addition to claim 1 rejection, Zinevich further discloses the signals include a modulated signal type (in para. [0034], FIG. 16 discloses binary phase shift keying (BPSK) modulation of OUDP pilots according to DOCSIS 3.1 specs).

Regarding claim 17, in addition to claim 1 rejection, Zinevich further discloses the signals include a non-modulated signal type (in para. [0056], Zinevich further discloses because upstream bursts look like noise signals, and upstream traffic from CMs is a very random process).

Regarding claim 18, in addition to claim 1 rejection, Zinevich further discloses the step of repairing identified leakage sites in any portion of the cable network including both the drop side and network side (in para. [0135], Zinevich further discloses leakage includes leakage at the trunk line 2111, corresponding to the claimed network side, and leakage at a drop line 2110, corresponding to the claimed drop side).
Regarding claim 19, in addition to claim 1 rejection, Zinevich discloses a cable network leakage detection system (in para. [0067], Zinevich discloses an exemplary system for detection leakage at upstream bandwidth of HFC network) comprising a controlling device configured to cause a plurality of household cable modems to transmit signals configured for a special use purpose directly into a cable upstream spectrum for purposes of identifying leakage sites in the cable network when the signals are detected in over-the-air spectrum (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. Further in para. [0069], Zinevich discloses in the case of a shielding fault 112 (which creates a leak in network 106) the upstream burst signal 113 from CM 107 will generate a leak signal 110. In view of the foregoing disclosure, the server 105 corresponds to the claimed controlling device); and the upstream burst signal 113 corresponds to the claimed signals);
    PNG
    media_image1.png
    609
    829
    media_image1.png
    Greyscale

, use either a time or frequency multiplexing method for the signals configured for the special use purpose (in para. [0032], FIG. 14 discloses the concept permanent generation by CM OUDP bursts for monitoring leakage. And in para. [0033], FIG. 15 discloses OUDP burst signal in time-frequency domain for a pilot pattern), and control time sequencing of the signals (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing), and a receiver configured to identify leakage locations in the cable network when the signals are detected in over-the-air spectrum (in para. [0068], FIG. 1 discloses leakage detector 114, corresponding to the claimed receiver, sends each second report to leakage data server 105 with results of detection and the current GPS coordinates of truck 101).

Regarding claim 20, in addition to claim 19 rejection, Zinevich further discloses wherein the further comprising a receiver is configured to sample over-the-air spectrum in search of the signals configured for the special use purpose (as discussed in claim 1 rejection, as shown in FIG. 1 and para. [0069], the leak signal 110, corresponding to the claimed signals configured for the special use purpose, is received by burst leak detector 102 simultaneously with interfering ambient impulse noise 116 from different unrelated industrial sources 117. Leak detector 102 measures parameters of each impulse and provides a validation of an actual burst leak signals and prepares report to server 105 with leak and impulse noise data).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 as applied to claim 1 above.

Regarding claim 9, in addition to claim 1 rejection, Zinevich discloses the step of recording transmission times from respective ones of the plurality of household cable modems (in para. [0007], Zinevich discloses the step of sending a report to the leakage data server including a time stamp, a GPS coordinate, and a leak level. In view of that, the time stamp corresponds to the claimed transmission times).

Zinevich does not expressly disclose the step of “recording detection times for respective leaks as set forth in the application claim”.
As disclosed in another embodiment FIG. 22, Zinevich discloses in para. [0155] that leakage detector 33103 detects a leak from the pilot signals generated by the CMs 33112 . . . 33114 and send reports 33116 via wireless modem 106 to the leakage data server 107 including data about the level of detected leaks, exact frequencies of detected pilot signals, current GPS coordinates of truck 33101, and GPS timestamps. Because Zinevich discloses the step of reporting the GPS time stamps, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Zinevich teachings in FIG. 1 embodiment can be modified to send back in the report the GPS timestamps of the detection. The motivation for the modification is that GPS time is already available in GPS data.  
Zinevich further discloses that the recording steps are synchronized to a referenced clock source (in para. [0139], FIG. 17 further discloses the digital sections of the low IF down-converter 2504, the ADC 2505, and matched filter for OUDP burst 2506 can be coupled to and run on a common clock 2513, such as can be provided by a GPS time sync module 2508, which GPS time sync module 2508 can also provide GPS data to CPU 2507. GPS time sync module 2508 receives GPS satellite signals via GPS antenna 2509. Display 2512 can show both settings of the leakage detector as well as results computed by a processor of CPU 2507. In view of that, the common clock corresponds to the claimed reference clock source).

Regarding claim 10, in addition to claim 9 rejection, Zinevich further discloses wherein the identifying step comprises localizing leakage locations to a specific house or group of houses using the recorded times (in para. [0155] and FIG. 22, Zinevich further discloses leakage data server 33107 analyses the GPS coordinates and defines an HFC network node where truck 33101 is currently located. Then server 33107 analyses the frequencies of the detected pilots and compares it with CM's settings at database 33108. This analysis allows server 33107 to define MAC addresses of CMs from which the pilot signal was detected. This information is then used by server 33107 to define the exact location of the leak source by using an electronic map of the HFC network and physical addresses of MACs in database 33108).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631